Citation Nr: 0803247	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-36 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for bilateral hip 
disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a left shoulder 
disability.

7.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to November 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for a low 
back disability, a cervical spine disability, bilateral knee 
disability, hypertension, a right hip disability, and 
hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration of a current left 
shoulder disability by competent clinical evidence of record.

2.  There has been no demonstration of a current left hip 
disability by competent clinical evidence of record.

CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A left hip disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, with respect to the veteran's claims for 
service connection for a left shoulder disability and a left 
hip disability, VA satisfied its duty to notify by means of 
March 2005, July 2005 and June 2006 letters from the agency 
of original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence, 
requested that he submit any additional evidence in his 
possession pertaining to the claims, and provided him with 
notice of the type of evidence necessary to establish a 
disability rating and/or effective date in the event of award 
of the benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and Army 
treatment records, and a VA examination report.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.



Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

1.  Left Shoulder

The veteran asserts that service connection is warranted for 
a left shoulder disability.  In terms of an in-service injury 
or disease, the veteran's service medical records reflect 
that in April 1975, he was diagnosed with a lipoma on his 
left scapula.  Similarly, in April 1978, he complained of a 
cyst on his left scapula.  According to the veteran, during 
his November 2007 videoconference hearing, the tumor, which 
was not malignant, was removed. (Transcript (T.) at page 
(pg.) 17). (The Board notes that the veteran's service 
medical records do not document such procedure).  The veteran 
further testified that since the removal of his lipoma, that 
he has experienced left shoulder pain and limitation of 
motion. (Transcript (T.) at page (pg.) 17).  However, the 
Board observes that although the veteran testified that he 
was receiving treatment for his left shoulder disability 
(Transcript (T.) at page (pg.) 17), he has not submitted any 
medical evidence to support and substantiate his contentions. 
Therefore, as the objective clinical evidence of record does 
not demonstrate that the veteran has a current left shoulder 
disability, the Board must conclude that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

Thus, although the veteran asserts that he has a current left 
shoulder disability that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current left shoulder disability that is 
related to his active military service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a left shoulder disability.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.
2.  Left Hip Disability

The veteran asserts that service connection is warranted for 
a left hip disability.  In terms of an in-service injury or 
disease, the veteran, during his November 2007 VA hearing, 
testified that his hip disability began while in service as a 
result of long periods of rough driving, including going over 
rough terrain and bad roads.  He further testified that he 
was treated in service (including x-rays, salve, and heating 
pads) for his hip.  (Transcript (T.) at page (pg.) 18).   
However, the Board finds that the veteran's contemporaneous 
service medical records do not demonstrate that the veteran 
ever complained of, or was treated for a left hip disability.  
In fact, it is significant to point out that the veteran, in 
reports of medical history dated in March 1970, May 1977, and 
March 1981, denied a history of swollen or painful joints 
and/ or arthritis, rheumatism, or bursitis.  

Moreover, with respect to a current disability, VA treatment 
reports reflect that the veteran complained of experiencing 
left hip pain on July 30, 1989.  However, a report of a July 
31, 1989 VA x-ray examination of the left hip shows that the 
veteran's hip was normal.  Indeed, the examiner reported that 
the veteran's left hip joint spaces were well preserved with 
no evidence of traumatic, arthritic, inflammatory or 
neoplastic change about the hip.  Moreover, to the extent 
that the veteran contends that he currently experiences left 
hip pain, it is significant to point out that there is no 
objective clinical evidence of record that the veteran has 
complained of, or sought treatment for, left hip pain since 
1989 or that any physician has attributed such complaints of 
pain to any formally diagnosed hip condition.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Therefore, as the evidence of record does 
not demonstrate that the veteran has a currently diagnosed 
left hip disability, the Board concludes that an award of 
service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  


Thus, although the veteran asserts that he has a current left 
hip disability that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current left hip disability that is related to 
his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left hip disability.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a left hip disability 
is denied.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2007).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records from a Federal department or agency until VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2007).  

The Board observes the veteran's contentions that some of his 
reported disabilities are related to various circumstances of 
his service, including combat in Vietnam.  However, the Board 
is unable to verify such circumstances of service as the 
record does not reflect that a DD Form 214 or other pertinent 
service personnel records have been associated with the 
veteran's claims file.  The Board finds that an attempt 
should be made to obtain such documents.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

With respect to the veteran's claims for service connection 
for a cervical spine disability and a low back disability, 
the veteran, during his November 2007 videoconference 
hearing, testified that he injured his neck, and back while 
driving on rough, bumpy roads in service, including during 
combat conditions. (Transcript (T.) at page (pg.) 3-7, 21).  
He also testified that he was involved in a vehicular 
accident in 1968 or 1969.  (Transcript (T.) at page (pg.) 7).  
The veteran's service medical records reflect that, on a 
March 1970 report of medical history, the veteran reported a 
history of back trouble.  Further, an October 1974 x-ray 
showed that the veteran had some narrowing of his cervical 
spine.  Additionally, a November 1974 and a December 1974 
service medical record reflects that the veteran was involved 
in a car accident, in which he injured his cervical spine.  
Post-service treatment and VA examination records dated in 
2005 and 2006 reflect that the veteran has been diagnosed 
with arthritis of both the lumbar and cervical spine.  
However, despite the veteran's report of a history of back 
trouble in service, evidence of cervical spine narrowing, and 
evidence that he was involved in an automobile accident while 
in service in which he injured his cervical spine, the record 
does not demonstrate that the veteran has been afforded a VA 
examination and clinical opinion as to the etiology of his 
current lumbar and cervical spine symptomology.  As such, the 
Board finds that the veteran must be afforded a VA 
examination and clinical opinion to determine the nature and 
etiology of his current lumbar and cervical spine 
disabilities.  Such would be useful in adjudication of the 
claims de novo.

With respect to the veteran's right hip disability, post-
service treatment records reflect that in May 1990, the 
veteran complained of experiencing right hip (buttock) pain.  
The examiner reported that the veteran had myogelosis of the 
gluteal muscles on the right side.  Additionally, although on 
April 24, 2007, an examiner reported that there were no 
limitations on internal and external rotation of the hip, the 
veteran, on April 26, 2007, underwent physical therapy for 
complaints of pain in the right gluteal region.  The 
veteran's service medical records do not demonstrate that he 
ever complained of, or was treated for a right hip 
disability.  However, as discussed above, the veteran 
testified that his hip disability began while in service as a 
result of long periods of rough driving, including going over 
rough terrain and bad roads, including during combat 
conditions.  Thus, in light of the fact that the record 
reflects that the veteran experiences right hip symptomology 
that could be related to circumstances of the veteran's 
service, the Board finds that the veteran should be afforded 
a VA examination to determine the nature and etiology of his 
current right hip symptomology.  Such would be useful in the 
de novo adjudication of the veteran's claim.

With respect to the veteran's knees, the record demonstrates 
that the veteran has been diagnosed with arthritis in both 
his right and left knee since 2005.  As to the etiology of 
such condition, the veteran, during his November 2007 VA 
videoconference testified that his knee injuries were the 
result of prolonged periods of driving on rough terrains and 
long periods of sitting, including while in combat during 
Vietnam, without being able to exercise. (Transcript (T.) at 
page (pg.) 14).  With regard to an in-service injury or 
disease, the veteran's service medical records reflect that 
he complained of experiencing right knee pain in November 
1965, December 1976, February 1977, and April 1978.  The 
record also reflects that he was given a profile for his 
right knee in December 1976 and February 1977.  However, 
despite the evidence of such in-service right knee 
symptomology and the fact that the veteran has been diagnosed 
with current bilateral knee arthritis that he also relates to 
particular circumstances of his service, including combat, 
the record does not demonstrate that the veteran has been 
afforded a VA examination and clinical opinion as to the 
etiology of his current right and left knee arthritis.  As 
such, the Board finds that the veteran must be afforded a VA 
examination and clinical opinion to determine the nature and 
etiology of his current right and left knee disabilities.  
Such would be useful in adjudication of the claims de novo.

With respect to the veteran's claim for service connection 
for hypertension, the veteran's service medical records 
reflect that he had numerous elevated blood pressure readings 
in service and that he was specifically seen for a blood 
pressure check in September 1970 and December 1970.  He also 
reported a history of high blood pressure on reports of 
medical history dated in May 1977 and March 1981.  Although 
post service treatment records do not reflect that the 
veteran has been diagnosed with hypertension, such records 
continue to reflect that the veteran has had elevated blood 
pressure readings.  Moreover, an October 2004 treatment 
record reflects that that the veteran had slightly elevated 
blood pressure and that the examiner's assessment was rule 
out hypertension.  However, the record does not reflect that 
the veteran has been afforded a VA hypertension examination 
to determine whether or not his current elevated blood 
pressure readings are consistent with hypertension, and if 
so, whether it is at least as likely as not that such 
hypertension is etiologically related to the elevated blood 
pressure readings and reported history of high blood pressure 
found in the veteran's service medical records.  Such would 
be useful in adjudication of the claim de novo.

With respect to the veteran's claim for service connection 
for hemorrhoids, the record reflects that on his November 
1961 report of medical history at induction examination, the 
veteran reported a history of piles or rectal disease.  The 
examining physician reported that the veteran had hemorrhoids 
that occasionally bled.  Similarly, on a May 1977 report of 
medical history, the veteran again reported a history of 
piles or rectal disease.  Likewise, on a March 1981 report of 
medical examination, the examiner reported that the veteran's 
anus and rectum was abnormal.  He specifically noted that the 
veteran had mild hemorrhoids.  With respect to a current 
disability, post-service treatment records dated in June 1986 
and June 2007 reflect that the veteran has continued to 
experience hemorrhoids.  Thus, in light of the fact that 
there has been no opinion as to the nature and etiology of 
the veteran's hemorrhoids and the fact that they may have 
preexisted service, the Board finds that an attempt should be 
made to secure all records of treatment of hemorrhoids prior 
to service, as well as a clinical opinion as to nature and 
etiology, to include aggravation of any hemorrhoid disability 
demonstrated to have existed prior to service.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claims for service connection for a 
cervical spine disability, a low back 
disability, a right hip disability, 
bilateral knee disability, hemorrhoids, 
and hypertension, including which 
evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.  Additionally, 
the veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims, 
including notice that a disability 
rating and an effective date will be 
assigned if service connection is 
awarded.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for hypertension, a cervical 
spine disability, a low back disability, 
a right hip disability, and bilateral 
knee disability since his discharge from 
service and hemorrhoids prior to and 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  Associate the veteran's service 
personnel records, including a DD Form 
214 with the file.  

4.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiology, if available, to determine 
whether or not the veteran has 
hypertension.  If it is affirmatively 
indicated that the veteran has 
hypertension, the examiner should then be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current hypertension disability 
is etiologically related to the elevated 
blood pressure readings reported in 
service, or any other incident of 
service.  

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

5.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his current 
cervical spine disability, low back 
disability, right hip disability, and 
bilateral knee disabilities.  The 
examiner should be requested to furnish 
an opinion as to whether it is at least 
as likely as not that any current 
cervical spine, low back disability, 
right hip disability, and/or bilateral 
knee disability is etiologically related 
to any incident of service, including the 
right knee pain and cervical spine 
symptomology reported in service, the 
reported October 1974 automobile 
accident, and/ or the stress of 
riding/driving on rough terrains and long 
periods of sitting, including during 
combat.

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

6.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his hemorrhoids  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
preexisting hemorrhoids, identified on 
induction examination, were aggravated by 
the veteran's service in the military. 

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

7.  Following completion of the above, 
the issues on appeal should be 
readjudicated.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


